Case 3:18-cv-00811-Tjmm®MCR Document 1 Filed 04/01/1gamPage 1 of 28 PagelD 1

UNITED STATES OF AMERICA,
Ex rel. Jay Gallo and Greg Quinn

Plaintiffs, Case No. 3: \8-cv- Bil- J - BaMaR,
v.
TO BE FILED IN CAMERA
THOR GUARD, INC, a Florida Profit AND UNDER SEAL
Corporation; ROBERT DUGAN, an Se ms
individual; and PETER TOWNSEND, an Son =
individual Bris Ce
ge> §
235
Defendants, oe »
COMPLAINT FOR DAMAGES zee
UNDER THE FALSE CLAIMS ACT, 31 U.S.C.A. §§ 3729, ET SEO. RS
1, Plaintiffs, by and through their attorneys, brings this lawsuit on behalf of the United

States of America pursuant to the False Claims Act, 31 U.S.C.A. §§ 3729, et seq. against
Defendants, Thor Guard, a Florida Profit Corporation (“Thor Guard”), Robert Dugan, an
individual (“Dugan”) and Peter Townsend (‘Townsend’) (collectively, the “Defendants”).

2. This Complaint is filed in camera and under seal and may not be served upon the
Defendants until further order of this Court.

3. This Complaint involves violations of the False Claims Act, 31 U.S.C.A. § 3729
by the Defendants.

INTRODUCTION AND SUMMARY OF THE CLAIM

 

4. Thor Guard sells products to various federal agencies by making false claims about
the products (“Faulty Products”). This fraudulent activity has occurred since at least 2010 and is
continuing, as is described in more detail below. The Faulty Products are sold through the General
Services Administration (GSA).

5. Thor Guard falsely claims the Faulty Products can reasonably predict lightning

before it occurs, that Thor Guard matches the Federal government price to the lowest price

Ss)
Case 3:18-cv-00811-TJ@MCR Document 1 Filed 04/01/19—_Page 2 of 28 PagelD 2

provided to other customers, that the Faulty Products comply with Federal government rules,
requirements and regulations for selling products to the government and most importantly, that the
Faulty Products successfully predict lightning with over 95% accuracy!.

6. Contrary to Thor Guard’s false claims, since 2010, the Faulty Products rarely work,
Thor Guard is charging the Federal government significantly more than other customers
(sometimes almost double), the Faulty Products do not meet the minimum requirements to sell to
the Federal government and the Faulty Products does not predict lightning with any reasonable
success.

7. For example, just this month, Thor Guard’s internal professional meteorologist,
using Vaisala’s National Lightning Detection Network (NLDN), a lightning detection data relied
upon by the Federal government, completed a random analysis of twenty-three (23) sites
containing the Faulty Products for 2017, which demonstrated a success rate of approximately 17%
to 19%, as compared to the advertised rate of over 95%. The average person can predict the danger
of lightning with a higher success rate by simply looking into the sky for a few seconds.

8. The Critical Success Index (CSI), an index used by the National Weather Service
in determining the accuracy of Federal government issued weather forecasts of severe weather,
was calculated for the twenty-three Faulty Products locations during 2017. The CSI ratio for the
Thor Guard product analysis was determined to be 0.17 where a 0.00 indicates no prediction skill
and a 1.00 indicates perfect prediction capability.

9. This study can be expanded to additional years or additional products with similar
results and findings of inaccuracy. This Faulty Products simply does not perform in the way it is

advertised and sold to the Federal government.

 

' Thor Guard has even claimed the accuracy is above 97%.
Case 3:18-cv-00811-TJ@mMCR Document 1 Filed 04/01/19—_Page, 3 of 28 PagelD 3

10. The Faulty Products are used and relied on at Federal government parks frequented
and used by children and military families, is used by the Navy, Marine, National Guard and at
USAF air bases to regulate when expensive government owned airplanes can and cannot be flown,
refueled and/or disarmed, among other reasons. The Faulty Products are used by NASA, the FBI,
Air Force, Lockheed, Department of the Treasury, US Marines, US Navy, US Army, and National
Guard. Thor Guard advertises on its website that its systems are used in a wide variety of
government applications, including security, technology, transportation, defense, explosives,
nuclear energy and research. As it stands today, the Faulty Products put the lives of American
service members and their families at risk.

11. The Faulty Products are also used by large government contractors, including, but
not limited to General Dynamics, Lockheed Martin, Jacobs Technology, Gulfstream Aerospace,
among others.

12. This Faulty Products are used by private companies around the world, who rely on
it to warn employees and guests of safety issues, is relied on by factories and companies to regulate
hours of operation and is relied on by schools, parks, and golf courses, among others. Thor Guard
advertises on its website that its Faulty Products are used at golf courses, parks, schools and
universities, cities and municipalities, air travel, government agencies, emergency management,
mining and industrial, sporting events, broadcast and media.

13. The Federal government and private companies rely on the Faulty Products for their
life safety. A true and correct copy of a sample client list is attached as Exhibit A.

14. The Faulty Products’ failures likely result in a cost to our country of hundreds of
millions of dollars and risk the lives of citizens, including military citizens and federal employees,

every single minute of every single day. Without further action, lives will be lost, if they have not
Case 3:18-cv-00811-TJ@MCR Document1 Filed 04/01/19—,Page 4 of 28 PagelD 4

already.

15. All the while, Thor Guard is significantly overcharging the Federal government for
the Faulty Products and is collecting millions of dollars of revenue for its shareholders. Thor
Guard offers up to a 50% discount, but only gives the Federal government around a 12% discount,
meaning Thor Guard is overcharging the Federal Government by up to 38%.

16. The discount to the Federal government was previously even lower than 12%.

17. Thor Guard has known for years of the issues regarding the Faulty Products, as is
outlined in this Complaint.

18. During the past 8 years, Thor Guard has regularly used customers, including the
Federal government, as unknowing “lab rats” as it experiments with its Faulty Products. There
are no reliable quality control methods and product engineering protocols used in developing or
testing the Faulty Products prior to selling it to the various governmental agencies.

19, Upon information and belief, Thor Guard sold hundreds of lightning prediction
systems to Federal agencies with a total cost of $7,500 to $40,000 per system, in addition to
ongoing maintenance, extended warranties and software licensing expenses. At the same time,
Thor Guard sold the same products to other customers at a significantly reduced rate, despite
contracting with the Federal government to match Thor Guard’s lowest price.

THE PARTIES

20. Defendant Thor Guard is a Florida corporation with its principal place of business

at 1193 Sawgrass Corp. Parkway, Sunrise, Florida 33323.

21. Dugan is the President of Thor Guard, Inc. and at all times material has been aware

 

? The Relators have information that this discount was previously as low as 8%, until 2016.
3 Relators do not have sufficient information to determine the exact amount of money paid by the Federal government
to Thor Guard for Faulty Products, but Relators estimate the amount is in the range of $2,000,000.
Case 3:18-Cv-00811-T JémMCR Document 1 Filed 04/01/19mqPage 5 of 28 PagelD 5

of and is responsible for the fraudulent representations by Thor Guard that are raised in this
Complaint.

22. Townsend is the Chief Executive Officer of Thor Guard, Inc. and at all times
material has been aware of and is responsible for the fraudulent representations by Thor Guard
that are raised in this Complaint,

23. Upon information and belief, as of this year Dugan and Townsend now own a
majority of the shares of Thor Guard, after Metromedia, the majority shareholder of Thor Guard,
conducted an internal investigation in response to the Jimerson Letter, as is defined below, and
forced Townsend and Dugan to buy its shares.

24. _ Relator Jay Gallo (“Gallo”) is a resident of St. Johns County, Florida.

25. Gallo was an employee and/or an independent contractor with Thor Guard from
2008 to 2018. He was recently fired after voicing his concerns regarding the Faulty Products and
the public’s safety, as is outlined in more detail below.

26. Relator Greg Quinn (“Quinn”) is a resident of Maricopa County, Arizona.

27. Quinn is still employed with Thor Guard and is a professional meteorologist, who
is in charge of National Software Sales at Thor Guard. He has worked there since 2004.

28. Gallo and Quinn (collectively the “Relators”) bring this action on behalf of the
United State of America.

JURISDICTION AND VENUE

29. This Court has subject-matter jurisdiction over this action pursuant to 31 U.S.C.A.
$$ 3730 and 3732(a), and pursuant to 28 U.S.C.A. §§ 1331 and 1345.

30. | This Court has personal jurisdiction over the Defendants, and venue is proper,

under 31 U.S.C.A. § 3732(a), which authorizes nationwide service of process and provides that an
Case 3:18-cv-00811-T jfemMCR Document 1 Filed 04/01/19a,Page 6 of 28 PagelD 6

action under the False Claims Act "may be brought in any judicial district in which the defendant
or, in the case of multiple defendants, any one defendant can be found, resides, transacts business,
or in which any act proscribed by section 3729 occurred."

31. | Thor Guard transacts business in this judicial district.

BACKGROUND

 

Relators Jay Gallo and Greg Quinn

32. Gallo signed his contract of employment on July 10, 2008.

33. Gallo worked as an employee or independent contractor in a sales representative
capacity for Thor Guard from July 10, 2008 to 2018.

34. Gallo's employment duties included selling and servicing Thor Guard’s lightning
prediction systems.

35. Prior to being terminated, Gallo raised concerns regarding Thor Guard’s practices
multiple times and shared his concerns regarding the Faulty Products. Finally, Gallo hired a law
firm to send a letter to Thor Guard and Metromedia a/k/a Metromedia Holdings (Thor Guard’s
majority shareholder at the time) to further document his concerns regarding the Faulty Products
and the public’s safety (the “Jimerson Letter”).

36. Shortly after sending the Jimerson Letter, Gallo was terminated by Thor Guard on
April 6, 2018.

37. Gallo was fired because he spoke out regarding the Faulty Products and Thor
Guard’s fraudulent representations, which the government was relying on in purchasing the Faulty
Products.

38. | Quinn was hired by Thor Guard in December of 2004 as a consulting meteorologist

and territory sales representative for Arizona, Nevada and New Mexico. Quinn’s curriculum vitae
Case 3:18-cv-00811-Té@VICR Document1 Filed 04/01/19em,Page 7 of 28 PagelD 7

is attached as Exhibit B.

39. In November of 2012, Quinn became Thor Guard’s National Software Sales
Manager.

40. Quinn is still currently working with Thor Guard as its National Software Sales
Manager.

41. Relator Gallo and Quinn have extensive knowledge of Thor Guard’s practices,
fraudulent representations and the Faulty Products.

42. Relators are ready and willing to cooperate in any investigation undertaken by the
United States. Relators possess documentation and materials supporting the allegations made in
this Complaint.

Lightning Detection

43. There are two types of lightning warning systems: (i) detection systems and (ii)
prediction systems.

44. Lightning detection means being able to know when and where a lightning strike
has occurred after the lightning strike has happened.

45. The United States partially funded and cooperatively developed a national lightning
detection system in the 1980s called the National Lighting Detection Network (“NLDN”).

46. NLDN is the authoritative lightning detection system in the United States.

47, Through a contract between Vaisala and the National Weather Service, Federal
agencies have unrestricted and real-time access to the NLDN.

48. Historically, the Federal government used the NLDN as its primary lightning
warning system for safety purposes.

49. Generally, the Federal government allows each Federal agency to determine a safe
Case 3:18-cv-00811-T jé@mMCR Document 1 Filed 04/01/19——qPage 8 of 28 PagelD 8

distance range from detected lightning strikes in determining whether federal activities will occur
or continue. For example, the Navy historically has limited its operations if a lightning strike
occurs within a 10-mile radius.

Lightning Prediction

50. Lightning prediction means being able to know when and where a lightning strike
will occur before the lightning strike happens.

51. Since the 1990s, Thor Guard is the only company claiming its lightning warning
system is a lightning prediction system, rather than a lightning detection system.

52. In other words, Thor Guard claims its systems uniquely predict lightning strikes
before they occur.

53. Being able to predict lightning before it occurs is a miraculous and unique method
that will help save lives and avoid business losses.

54. Falsely claiming someone can predict lightning with over 95% accuracy creates a
significant and increased danger, as individuals and companies are led to believe an area is safe,
even when it is not.

55. Aclaim by Thor Guard that its Faulty Products can predict lightning has allowed
Thor Guard to separate itself from its competitors and resulted in substantial profit to its owners.

56. Thor Guard writes, “Our approach to lightning warning is completely different than
any other company that produces lightning warning products. ALL other companies rely on
detection and/or time of arrival (TOA) technology to determine when it is dangerous, and when it |
is safe, in respect to lightning in the area.”

57. Thor Guard continues with, “. . . only THOR GUARD can actually tell you it is

safe!” further claiming, “THOR GUARD systems take the guesswork out of lightning-related
Case 3:18-cv-00811-T J@mMICR Document 1 Filed 04/01/19eqPage 9 of 28 PagelD 9

decisions not only when it is time to STOP, but just as important, when it is time to RESUME an
outdoor activity.”

58. Thor Guard asserts on its website, “Don’t Wait on Lightning Detection, get
Lightning Prediction”.

59. Federal agencies already have unrestricted access to real-time NLDN data, the most
accurate lightning detection system in the United States.

60. With respect to detection, Thor Guard claims, “Because what good does it do,
telling you that lightning already occurred 2 or 20 miles away from your location AFTER it already
happens!”

61. Thor Guard claims its lightning prediction systems provide an 8 to 20-minute
warning prior to a lightning strike occurring within two miles from the site.

62. Thor Guard further claims its products work with over 95% accuracy. See attached
Exhibit C.

63. The purpose of purchasing the Thor Guard systems is to obtain reliable lightning
prediction on both the front end (prior to storm’s arrival) and the back end (after a storm passes)
of the storm.

Thor Guard’s Lightning Prediction Devices and History of Same

64. In 1996, Thor Guard introduced its first lightning prediction system: the L100.

65. The L100 system consisted of a computer and metal sensor.

66. | The metal sensor was open to the atmosphere. A photograph of the metal sensor is
attached as Exhibit D.

67. | Thor Guard has subsequently manufactured and sold several additional lightning

prediction systems through 2003: L25, L50, L75, L125 and L150.
Case 3:18-cv-00811-TJG@amCR Document 1 Filed 04/01/19 plage 10 of 28 PagelD 10

68. Many of its models are in use, but Thor Guard is currently selling L75 and L125
models.

69. The current products consist of four main components, which include: 1) a static
electricity sensor; 2) a processor (computer); 3) the lightning prediction software; and 4) a tri-axial
cable. The additional component includes a data display.

70. The sensor’s only function is to provide a voltage reading of the atmosphere.

71. The reading of the atmosphere’s voltage is transmitted by the tri-axial cable to the
computer.

72. The computer contains software that attempts to predict lightning based upon the
voltage reading relayed by the sensor.

73. The computer software allegedly uses a mathematical equation to “predict”
lightning strikes.

74, The lightning prediction system has four different warning levels:

° All Clear;

e Caution;

° Warning; and
e Red Alert.

75. The metal sensor remained essentially the same through 2010.

76. | Thor Guard’s products generally worked fairly* well from 1996 until 2010.

77. From 1996 to 2010, the lightning algorithm was only changed approximately two
to three times, once in October 2009 and again in August 2010.

78. Although fairly accurate, the metal sensors required maintenance in that the

 

“ The accuracy of the products never reached the range of 95%.
Case 3:18-cv-00811-TJGemCR Document1 Filed 04/01/19 sage 11 of 28 PagelD 11

exposed metal plate had to be routinely cleaned.
79. Thor Guard used the sales representatives to service the lightning prediction
systems, including the metal sensors.
80. In late 2010 or early 2011, according to Dugan, Weather Bug had an interest in
buying Thor Guard, but did not want to have to maintain the product.
81. Dugan explained to Quinn that switching to PVC sensors would eliminate the need
for servicing the lightning prediction systems and the related expense, which would allow the sale
of Thor Guard to proceed.
82. At that time, Thor Guard began to manufacture new lightning prediction systems
which used PVC (plastic) sensors, rather than metal sensors. A photograph of PVC sensors is
attached as Exhibit E.
83. This is when the operability of Thor Guard’s products rapidly declined.
84. In 2011, Dugan sent an internal e-mail stating that all sensors used in Thor Guard’s
lightning prediction systems going forward would be PVC sensors.
85. Relators have been informed that Dugan and Townsend may have a financial
interest in the third-party company that made the PVC sensors and ultimately currently makes the
ASA sensors, which were purchased in bulk by Thor Guard.
86. | The PVC sensor was materially different from the metal sensor because the PVC
sensor was materially smaller than the metal sensor and was encased in plastic.
87. This dramatically affected the voltage reading accuracy of the sensor, because the
sensor’s plate was no longer directly exposed to the atmosphere and the smaller surface area of the
sensor’s plate changed the electrostatic signal of the sensor.

88. Despite the drastic change in the sensor’s design, Thor Guard continued to use the
Case 3:18-cv-00811-TJGa(CR Document1 Filed 04/01/19 i age 12 of 28 PagelD 12

existing lightning prediction software that was made for metal sensors.

89. Customers, including the Federal government, and sales representatives were told
by Thor Guard that the existing software would work accurately with the PVC sensor. Upon
information and belief, there was no testing or information that supported this false claim.

90. Upon switching from the metal sensor to the PVC sensor, there were immediate
substantial reports by Thor Guard clients of errors with the systems. -

91. These errors include the lightning prediction system going into “All Clear” when a
lightning storm is present; a “Red Alert” when no storm is present; a “Red Alert” starting and then
turning off and returning to an “All Clear” state in the middle of the same lightning storm; and
failing to enter into “Red Alert” when lightning occurs within 2 miles, among other deficiencies.

92. Finally, after massive customer and sales representatives’ complaints, Thor
Guard’s solution was to change the lightning prediction software.

93. As referenced above, prior to 2011, Thor Guard had made minimal changes to the
lightning prediction software between 2003 and 2010.

94. From summer of 2011 to March, 2012 Thor Guard made twenty-four (24) major
revisions to the software, all while its customers, including the Federal government, unknowingly
believed they were safe and relied on the false claims regarding the Faulty Products.

95. The changes to the software did not solve the errors being generated by the PVC
sensor and in fact magnified the errors.

96. By March 2012, the Thor Guard lightning prediction systems with the PVC sensors
were essentially unusable.

97. In April of 2012, Gallo, Quinn, Dugan, Townsend, Glenn Fox (head of engineering)

and other key staff attended a telephonic conference call prompted by the PVC sensor problems
Case 3:18-cv-00811-TJGashCR Document 1 Filed 04/01/19 ammage 13 of 28 PagelD 13

and customer complaints.

98. On the call, Townsend acknowledged Thor Guard had a “major problem” and asked
what Thor Guard should do to solve the issue. Additionally, Townsend conceded the PVC sensor
did not work, the lightning prediction software was flawed, and Thor Guard must go back to the
metal sensor.

99. It was decided during the April 2012 telephonic conference that Thor Guard would
begin to use the metal sensors again.

100. On May 1, 2012, Dugan sent an email to staff stating, “We are having too many
issues with PVC sensors . . . “ |

101. In July of 2012, Thor Guard sent a letter to some customers falsely blaming the
Faulty Products’ problems on the cable. A separate letter was sent to sales representatives, blaming
the problems on material and software problems.

102. Thor Guard’s customers, including Federal agencies, were not informed that the
lightning prediction systems had been effectively inoperable due to the PVC sensors and defective
software. Instead, Thor Guard falsely advised the problems were due to a cable.

103. An email by Thor Guard to its sales representatives acknowledges the actual
problem is with the software, not the cable. This information sent to the sales representatives was
not sent to customers.

104. Some customers, including the Federal government, still today have PVC sensors
and Thor Guard has not warned them of the issues or offered to replace or repair same. In addition,
customers were not told about the many software revisions and some customers still today have
defective software from 2012 and 2013.

105. As the software had been modified so many times since switching to the PVC
Case 3:18-cv-00811-TJGekfCR Document 1 Filed 04/01/19 mage 14 of 28 PagelD 14

sensor, and the pre-2011 versions could not be re-created, Thor Guard tried to find stable software
to use with the newly re-installed metal sensors.

106. During this testing, Thor Guard’s customers, including the Federal government,
were not informed of the material issues with the Faulty Products.

107. Atthe end of August 2012, Thor Guard claimed to have found the correct software.

108. Several meteorologists and experts employed by Thor Guard believed the Faulty
Products still did not work.

109. As expected, the problems continued, despite switching back to a metal sensor.

110. During this time period, Thor Guard was also working on designing another
enclosed sensor (the “ASA Sensor”), similar to the PVC sensor. A picture of the ASA Sensor is
attached as Exhibit F.

111. Upon information and belief, Dugan and Townsend had a financial interest in the
third-party company that manufactured and sold the PVC and ASA sensors to Thor Guard.

112. Beginning in the summer of 2014, Thor Guard sold lightning prediction systems
with the ASA Sensor.

113. Similar to the release of the PVC sensor, sales representatives were told the old
metal software will work with the ASA sensor.

114. Within two to three months of selling ASA Sensors, Thor Guard began to internally
insist that computers with ASA sensors use new software.

115. Thor Guard did not inform its customers, including the Federal government, who
had previously purchased these products of the need to update with new software and allowed
products it knew did not work to remain in the market.

116. Thor Guard has no reasonable way to track which of its customers have which
Case 3:18-cv-00811-TJGea(CR Document1 Filed 04/01/19 kage 15 of 28 PagelD 15

product or which software, so throughout the history of its products being sold, when updates or
modifications need to be made, Thor Guard makes little to no attempt to notify customers who
previously purchased products. Thor Guard did not put identification numbers on its PVC or ASA
sensors until January, 2018.

117. The use of the ASA sensors led to a significant increase in customer and sales
representatives’ complaints.

118. Thor Guard’s head of engineering, Glenn Fox, was fired in 2015 because he was of
the opinion that ASA Sensors did not accurately measure the atmosphere and did not successfully
predict lightning.

119. It was determined that one of the problems was that rain and wind cause the ASA
Sensors to falsely send a “Red Alert” signal. Conversely, the same heavy rains cause the system
to go from “Red Alert” to “All Clear” in the middle of the storm.

120. Subsequent to his firing, Glenn Fox was hired twice by Thor Guard on a contract
basis to try to make the software less sensitive.

121. In September, 2016, Dugan indicated to Gallo that the obvious solution was to
replace all sensors installed prior to October, 2015.

122. Thor Guard attempted to change the plate material, carbon content (percentage of
carbon in ASA sensor), the size of the plate, and added a ground wire to the ASA enclosure to try
and fix the problem.

123. The problems with the Faulty Products continued.

124. On September 2, 2011 Dugan sent an email acknowledging the problems and
indicating “there are gremlins on the boards.” A true and correct copy of the September 2, 2011

email is attached as Exhibit G.
Case 3:18-cv-00811-TJGa&({CR Document 1 Filed 04/01/19 ak age 16 of 28 PagelD 16

125. On January 30, 2012, Dugan sent an email acknowledging the issues and indicated,
“we will kill someone.” A true and correct copy of the January 30, 2012 email is attached as
Exhibit H.

126. Thor Guard regularly received complaints from customers and its own sales
representatives.

127. For example, a customer had its building hit with lightning and the Thor Guard
system alerted 20 minutes later. See attached July 13, 2017 e-mail as Exhibit I.

128. In 2017, in an effort to “squash” the complaints from sales representatives, as has
been admitted to by Jake Swick, Thor Guard’s meteorologist, an internal newsletter was issued
admitting to the problems and indicating the issues have been solved, but that it will not be known
for 1 or more years if the necessary steps have been taken to address the issues with the Faulty
Products.

129. The issues were not solved, and customers were again not informed of the
problems. Even the claim that it may take years to confirm whether the Faulty Products are
working, was not relayed to customers or interested buyers.

130. Because of all the customer complaints, Thor Guard issued a newsletter to
representatives and employees in August 2017 downplaying the issues. The newsletter attempts
to convince sales representatives and employees that issues have been identified and are being
resolved.

131. Since 2011, Thor Guard has kept secret its internal knowledge of the failures of its
lighting prediction products and failed to reveal that its products do not successfully predict
lightning at a level to serve the purpose of the product, as is advertised. Thor Guard has also

suppressed complaints by sales representatives and customers by falsely claiming new success or
Case 3:18-cv-00811-TIGSMCR Document 1. Filed 04/01/19 page 17 of 28 PagelD 17

blaming issues on non-existent external problems.

132. Instead of recalling its product or informing its customers, Thor Guard continued
to sell its products, while secretly attempting to make a product that worked.

133. Upon information and belief, it will cost Thor Guard millions of dollars to recall its
Faulty Products, as every single product on the market will need to be recalled and be repaired
with a new sensor or software or be replaced completely.

134. Thor Guard’s competitors have become suspicious of its claim that it can predict
lightning and, in an attempt to suppress these suspicions, Thor Guard issued a report indicating its
competitors are misleading people. Thor Guard again confirms the Faulty Products’ accuracy is
greater than 95%. See report attached as Exhibit J.

THE FAULTY PRODUCTS’ FAILURES

 

135. The Faulty Products fail in several different ways.

136. The Faulty Products will fail to warn at all before a lightning strike occurs within 2
miles of the sensor location, contrary to what is advertised.

137. The Faulty Products will show “Ail Clear”, when it is not all clear and lightning
strikes are occurring within 2 miles of the sensor location.

138. Before the lightning strike, the Faulty Products may warn, but not in the advertised
warning period of 8 to 20 minutes in advance of the strike. This warning window is important to
customers and the public’s life safety.

139. During a storm, the Faulty Products fail to warn or show “Red Alert”.

140. After a storm or lightning strike, the Faulty Products will go in and out of “Red
Alert” for lengthy periods of time when it should show “All Clear.” This sometimes occurs for

hours after it should read “All Clear.”
Case 3:18-cv-00811-TJGSMCR Document 1 Filed o4/01/19 Page 18 of 28 PagelD 18

141. After a storm or lightning strike, the Faulty Products will remain in “Red Alert” for
lengthy and unnecessary time periods, sometimes up to hours after it should be “All Clear.”

142. The Faulty Products will also go in to “Red Alert” when there is no storm or
lightning strike in the vicinity and it is perfectly clear outside.

143. After a storm or lightning strike, the Faulty Products will show “All Clear” before
the risks are eliminated.

144. The problems with the Faulty Products occur before and after the storm or lightning
strikes.

145. There is little to no quality control in place by Thor Guard to monitor or test the
reliability of its products.

146. An important failure that is part of the false claims made by Thor Guard is that the
Faulty Products’ computer indicates to customers that they can test to see whether the Faulty
Products are “working”. The actual automatic daily tests merely determine whether the sensor
cable is cut and/or connected at all, not whether any other portion of the system it is working. This
is another method to create a false sense of safety on the part of the customer.

147. The “sensor test” will illustrate a passing result irrespective if the sensor works or
not, and the “system test” will indicate a passing result even if the computer is weak or damaged.

148. Dugan admits in an email knowledge of the falsity of the “sensor test”, stating “the
sensor test will not show any system weakness.”

Thor Guard’s Knowledge of the Faulty Products’ Failures

149. Thor Guard has had internal knowledge of the failures with its Faulty Products since

at least 2011.

150. Several employees and/or contractors of Thor Guard raised concerns starting in
Case 3:18-cv-00811-TIGEMCR Document 1 Filed 04/01/19 Page 19 of 28 PagelD 19

2011. When sales representatives started asking Glenn Fox, the Director of Engineering for Thor
Guard, questions about the Faulty Products’ failures. Dugan sent an email acknowledging issues
with the Faulty Products and instructing representatives not to ask any more questions. A true and
correct copy of the August 15, 2011 email is attached as Exhibit K.

151. In addition, on May 23, 2012, Gallo sent an email to Metromedia, informing it of
the issues with the Faulty Products. A true and correct copy of the email is attached as Exhibit L.

152. On June 15, 2012, Gallo sent a letter to Thor Guard expressing his concerns with
Thor Guard’s failure to inform the Federal government of the problems with the Faulty Products.
A copy of the June 2012 letter is attached as Exhibit M.

153. Gallo sent an email to Dugan on July 28, 2017 with concerns about legal exposure
as a result of all the complaints from customers regarding the Faulty Products failing and the
dangerous conditions created by using the Faulty Products. A true and correct copy of the July,
2017 email is attached as Exhibit N.

154. Since 2011, Thor Guard’s internal engineers and meteorologists have regularly
confirmed to management the issues with the products and their failures.

155. Customers have regularly complained about problems with the Faulty Products.
Relators only have copies of the complaints sent to them by customers or through software support
emails, but several additional sales representatives for Thor Guard have reported the same in their
areas. A sample of some of the complaints are attached as composite Exhibit O.

156. Inresponse to all the complaints, Thor Guard drafted a written waiver for customers
to sign in order to limit its liability for future claims falsely claiming the sensors were “beta”
versions, but it ultimately never used the waiver after Quinn objected. A copy of the Townsend

email and draft waiver is attached as Exhibit P.
Case 3:18-cv-00811-TIGIMCR Document 1. Filed 04/01/19 Page 20 of 28 PagelD 20

157. Thor Guard is aware it has conducted virtually no testing of products, especially no
reasonable or practical testing to support its claims of accuracy of the Faulty Products.

158. Finally, on September 14, 2017, Gallo’s counsel sent the Jimerson Letter to Thor
Guard’s majority shareholder. Upon information and belief, a copy of the letter was provided to
Townsend and Dugan in their capacity with Thor Guard. A true and correct copy of the Jimerson
Letter is attached as Exhibit Q.

Townsend and Dugan’s
Knowledge of the Products Failures and Personal Liability for Same

159. At all times material, Townsend and Dugan ran, managed and directed the
operation of Thor Guard and at all times material have been constantly and intimately aware of the
issues with the Faulty Products, as are outlined in this Complaint.

160. Townsend and Dugan have fraudulently suppressed the issues related to the Faulty
Products and through their control of Thor Guard, have allowed the Faulty Products to remain in
the market, have continued to sell Faulty Products and have allowed false claims to be made to the
Federal government and other customers relating to the Faulty Products, as have been outlined in
this Complaint.

161. Upon information and belief, no substantial actions have been taken by Thor Guard
or its shareholders to eliminate or address the issues and risks associated with the Faulty Products.

162. Asreferenced above, on September 14, 2017 Metromedia in its capacity as majority
shareholder of Thor Guard, was sent the Jimerson Letter, which was shortly thereafter provided to
Thor Guard.

163. Upon information and belief, Metromedia did not take substantial actions to remedy
the issues with the Product or warn Thor Guard’s customers. Metromedia’s response was to

recently sell the company to Townsend.
Case 3:18-cv-00811-TIGAMCR Document 1 Filed 04/01/19 a Page 21 of 28 PagelD 21

FALSE CLAIMS

164. The labeling of Thor Guard’s products falsely claim the products are capable of
predicting lightning.

165. Every device sold by Thor Guard is labeled “lightning prediction” system. A
photograph of a lightning prediction system is attached as Exhibit R.

166. —_ Invoices sent to the Federal government state that the Faulty Products are lightning
prediction systems. Sample invoices are attached as composite Exhibit S.

167. Thor Guard falsely claims these products are over 95% accurate. It prints the
following message, “THOR GUARD's lightning prediction accuracy is greater than 95%,”

168. In fact, Thor Guard tells customers, including the Federal government, lightning
strikes 3 miles away should not concern them, as the Faulty Products are so accurate and will
predict lightning if it occurs in the given area.

169. Upon information and belief, no reasonable or reliable study or testing has ever
been completed by Thor Guard or on Thor Guard’s behalf to validate this or any other accuracy
rating.

170. As mentioned above, a random study of the F aulty Products by Relator Quinn, who

is Thor Guard’s current expert on these issues, shows a failure rate of over 80%.

 

171. To be approved to sell products to the Federal government, through the GSA
process, sellers must meet certain rules and regulations prior to contracting with the Federal
government, which include a requirement of third party testing through the Federal Trade
Commission.

172. The products sold by Thor Guard to the Federal government do not meet the Federal

government requirements for products it purchases. For example, the Office of Federal
Case 3:18-cv-00811-TIQMCR Document 1 Filed 04/01/19 Page 22 of 28 PagelD 22

Coordinator for Meteorological Services and Supporting Research has established the Federal
Lightning Capability Requirement (the “FLCR”). The FLCR establishes the minimum Federal
interagency requirements for lightning warning systems. The Faulty Products fall short of these
minimum requirements.> Select pages from The Federal Lightning Capability Requirement is
attached as Exhibit T.

173. As another example, the L125 model has never been tested by a third party as
required by Certification Products Subject to Consumer Product Safety Rules Section 102 of the
Consumer Product Safety Improvement Act. Section 102 requires every manufacturer or importer
of all consumer products that are subject to a consumer product safety rule to issue a certificate
stating that the product complies with the applicable standard, regulation, or ban. The certificate
must accompany the product and be furnished to the retailer or distributor.

174. In addition, the Faulty Products do not comply with National Institute of Standards
and Technology standards, because it is a fire code violation in that it is not grounded. The Faulty
Products cannot be grounded, as it will not work.

175. Thor Guard still falsely claims its products are in compliance with GSA
requirements, as well as all federal rules and regulations.

176. Upon information and belief, Thor Guard’s contract with the Federal government
requires Thor Guard to offer or match its lowest price of the products. Thor Guard falsely sells
the Faulty Products to the Federal government at a much higher rate than its lowest price. On
some occasions, the Federal government price is approximately double the rate Thor Guard should

be charging.

 

> The US. Army, U.S. Navy and U.S. Air Force require 95%, 90% and 100% (accuracy) in
lightning detection. The federal agencies have also set minimum thresholds for ‘false positives’
of lightning detection when no lightning strike had occurred. As has been detailed above, the
Faulty Products are not in compliance with these minimum requirements.
Case 3:18-cv-00811-TIGIMCR Document 1. Filed 04/01/19 Page 23 of 28 PagelD 23

177, Attached as Exhibit U is a record confirming the PGA Tour receives a 50%
discount on the Faulty Products.

178. Thor Guard has provided documentation and manuals to the Federal government.
Relators are not in possession of all these documents or all the GSA regulations, but believe
additional false claims are being made regarding the Faulty Products.

179. Thor Guard also makes representations on its website and in newsletters that falsely
depict the Faulty Products.

180. As described in more detail above, the Faulty Products also contain false claims
and misrepresentations to customers in that there is a feature on the system to test the sensor to
make sure it is working. This test is fraudulent in that all it actually tests is whether the sensor is
connected, or the cable is cut.

181. Customers and Thor Guard representatives are not able to test the system at the site
to see if it is working. “Working” is used loosely, as even if it is working, it is not predicting
lightning. The only way to test the system is to return the sensor and computer to Thor Guard’s
offices, which rarely or never happens.

182. Customers are also misled to believe a test is done every twenty-four (24) hours to
confirm the Faulty Products is working.

183. Upon information and belief, Thor Guard advertises a Bolt out of Blue (“B.O.B.”)
function, but it was disabled in 2012 because the high amount of false positives.

184. Thor Guard produces a Distributor’s Manual that trains its sales representatives to
further the false claims regarding its Faulty Products. The Manual also acknowledges on Page 16,
its marketing strategy with respect to the government and its ability to sell through the GSA. Page

24 references additional materials that are provided to customers, including the Federal
Case 3:18-cv-00811-TIGMCR Document 1 Filed 04/01/19 Page 24 of 28 PagelD 24

government, that may contain additional false claims regarding the Faulty Product. A true and
correct copy of the Distributor’s Manual is attached as Exhibit V.

RETALIATION AGAINST RELATOR GALLO

185. The retaliation by Thor Guard began in May, 2012 when Gallo sent the initial

correspondence to Thor Guard and Metromedia reporting his concerns. The retaliation became

worse every time Gallo voiced his concerns about the Faulty Products and the public’s safety.

186. Prior to Gallo voicing his concerns, he was praised for the work he was doing. A

2012 newsletter attached as Exhibit W confirms Thor Guard’s feelings toward Gallo before he

spoke out.

187. Recently, Gallo was also removed from distribution lists and directories, which

were an important asset for sales representatives.

188. Recently, Gallo was not allowed to attend the largest professional trade show where

Thor Guard markets its Faulty Products. He had previously been required to attend this event since

2008.

189. After Gallo’s complaints, Thor Guard employees or contractors were threatened by

being told they will be fired if they communicate with Gallo or if they did not provide all

information about Gallo.

190. Within a few days of receiving the Jimerson Letter, Dugan told a Thor Guard

employee that Gallo and anyone on his side will be fired and that Gallo will be financially drained

through legal efforts.

191. Within a few weeks of receiving the Jimerson Letter, Dugan sent a companywide

email requesting negative information on Gallo. Dugan threatened Quinn by indicating he will be

fired if he does not cooperate.
Case 3:18-cv-00811-TIGMCR Document 1. Filed 04/01/19 Page 25 of 28 PagelD 25

192. Atsome point, Gallo indicated he would not continue to sell the F aulty Products or
further Thor Guard’s misrepresentations to current customers by reporting to sites and telling
clients he had “fixed” the problems, as the problems could not be fixed.

193. After his complaints in 2017 and prior to being terminated, Gallo was cut off from
communication, client referrals, and opportunities to earn a living.

194. After the Jimerson Letter, Dugan blames Gallo for improper installations, as Dugan
had admitted to other employees was part of his strategy.

195. After receiving multiple complaints by Gallo regarding his concerns with the Faulty
Products and its potential impact on the community, including the Jimerson Letter, Gallo received
notification that he was being fired.

196. Gallo’s termination occurred on April 6, 2018.

NOTICE TO THE UNITED STATES

As required under the False Claims Act, 31 U.S.C.A. § 3730(b)(2), Relators, simultaneous
with the filing of this Complaint in camera and under seal, have provided a copy of the Complaint
and written disclosure of substantially all material evidence and information the Relator possesses.

Relators seek the maximum amount allowed under the False Claims Act.
Case 3:18-cv-00811-TIGMCR Document 1. Filed 04/01/19 Page 26 of 28 PagelD 26

COUNT I

VIOLATION OF 31 U.S.C.A. § 3729(a) BY ALL DEFENDANTS

197. Relators incorporates allegations 1 through 184 by reference as if fully set forth

 

herein.

198. In order to acquire Federal funds, the Defendants submitted, or caused to be
submitted, claims and statements which they knew were false. Specifically, Defendants submitted
false claims as referenced in Paragraphs 164 through 184.

199. Defendants made these misrepresentations knowingly and with the specific intent
to induce the Federal government to reimburse Defendants for false claims. Alternatively, they
made these misrepresentations with actual knowledge of their falsity, in deliberate ignorance of
the truth or falsity of the information, or in reckless disregard of the truth or falsity of the
information.

200. The subject matter of Defendants’ false statements was material and a direct cause
of the Federal government's decision to make these payments.

201. All of these misrepresentations and false certifications misled the Federal
government and induced it into paying millions of dollars in federal funds. These funds would not
have been paid had the truth been known. As a result, the United States has sustained millions of
dollars in damages, in an amount to be determined at trial.

202. Relators believe that these practices are widespread at Thor Guard, and that
additional investigation will reveal additional improprieties.

203. Atall times material, Townsend and Dugan were owners, officers and/or high-level
managerial employees who exercised control over Thor Guard and its fraudulent activities outlined
in this Complaint.

204. Townsend and Dugan negligently, recklessly or intentionally instructed, allowed,
Case 3:18-cv-00811-TIGMCR Document 1 Filed 04/01/19 Page 27 of 28 PagelD 27

controlled and directed the fraudulent activities outlined in this Complaint.

205. By virtue of Townsend and Dugan’s control and direction of the wrongful acts of
Thor Guard and refusal to act to remedy the issues with the Faulty Products, they are liable for the
subject damages.

206. Relators have direct and independent knowledge of the facts underlying this
Complaint, and the facts and allegations underlying this Complaint have not been publicly
disclosed as defined under the False Claims Act. 31 U.S.C.A. § 3730(e).

WHEREFORE, Relators demand judgment against Defendants in the amount of three
times the amount paid by the United States to Thor Guard pursuant to its false claims for payments,
for a civil penalty against Defendants for each violation of the False Claims Act, for court costs,
expenses, and attorneys’ fees, and for such other and further relief as the Court deems just and
proper.

COUNT II
RETALATION CLAIM BY RELATOR GALLO AGAINST ALL DEFENDANTS

207. Relator Gallo realleges and incorporates by reference Paragraphs 1 through 196 as
if fully set forth herein.
208. Inretaliation of Gallo speaking out and reporting the many violations of the Federal
False Claims Act and the issues with the Faulty Products and corresponding dangers to customers
and the community, Gallo was prevented from earning a living at Thor Guard and was finally
terminated on April 6, 2018.
209. As a direct and proximate result of his wrongful and retaliatory limitations on his
employment and ultimate termination, Gallo suffered damages as described above.
WHEREFORE, Relator Gallo demands judgment against Defendants for the maximum

amount allowed to the qui tam Relator’s claim under 31 U.S.C.A. § 3730(d) of the False Claims
Case 3:18-cv-00811-TIGSMCR Document 1 Filed 04/01/19 Page 28 of 28 PagelD 28

Act, for court costs, expenses, and attorneys’ fees, and for such other and further relief as the
Court deems just and proper.
JURY DEMAND

Relators request trial by jury on all claims so triable.

WOOLSEY MORCOM PLLC

By: /s/ Joshua A. Woolsey
JOSHUA WOOLSEY, ESQ.
NICHOLAS W. MORCOM, ESQ.
Florida Bar No. 037905
Florida Bar No. 0013767
203 Fort Wade Road, Suite 105
Ponte Vedra, FL 32081
(904) 638-4235 (telephone)
(904) 638-9302 (facsimile)

Primary: nick@woolseymorcom.com
Secondary: josh@woolseymorcom.com
sara@woolseymorcom.com
ariel|@woolseymorcom.com

Attorneys for RELATORS
